Citation Nr: 1043965	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-06 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of right talar dislocation, currently evaluated 10 
percent disabling.

2.  Entitlement to an initial rating in excess of 50 percent for 
service-connected major depressive disorder with posttraumatic 
stress disorder (PTSD), prior to March 24, 2010.

3.  Entitlement to an initial disability rating in excess of 70 
percent for service-connected major depressive disorder with 
PTSD, from March 24, 2010.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
August 2000 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was initially granted service connection for 
residuals of right talar dislocation in a December 2004 rating 
decision; a 10 percent rating was assigned effective October 27, 
2001.  In August 2006, the Veteran filed a claim of entitlement 
to an increased rating for the service-connected residuals of 
right talar dislocation.  At that time, he also filed a claim of 
entitlement to service connection for major depressive disorder.  
The July 2007 rating decision denied the Veteran's increased 
rating claim and granted his claim of entitlement to service 
connection for major depressive disorder and assigned a 10 
percent rating.  The Veteran disagreed with the rating assigned 
to the newly service-connected major depressive disorder as well 
as the denial of his increased rating claim for the service-
connected residuals of right talar dislocation.  A statement of 
the case (SOC) was issued in January 2008 which increased the 
rating assigned to the service-connected major depressive 
disorder to 50 percent, effective the date of claim.  The SOC 
also continued to deny the increased rating claim for the 
residuals of right talar dislocation.  The Veteran perfected his 
appeal as to both issues by filing a timely substantive appeal 
[VA Form 9] in March 2008.

In July 2009, the Veteran presented sworn testimony during a 
videoconference hearing, which was chaired by the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.  

In a July 2009 Board decision, the claims were remanded for 
further evidentiary development.  In a July 2010 rating decision, 
the RO increased the disability rating assigned to the major 
depressive disorder with PTSD to 70 percent, effective March 24, 
2010.  The Veteran has not expressed satisfaction with the 
increased disability rating.  This case thus remains in appellate 
status.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

The VA Appeals Management Center (AMC) continued the assigned 
ratings as to both the residuals of right talar dislocation and 
the major depressive disorder in a July 2010 supplemental 
statement of the case (SSOC).  The Veteran's VA claims folder has 
been returned to the Board for further appellate proceedings.

The Board notes that the Veteran has alleged inability to retain 
employment due to his service-connected major depressive disorder 
with PTSD.  See the VA examination report dated March 2010; see 
also the Veteran's statement dated August 2010.  Such a claim has 
not been developed by the RO.  However, in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  As such, the issue is now properly before the Board.  
See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996). 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The Veteran 
will be notified if further action on his part is required.
FINDINGS OF FACT

1.  The Veteran's service-connected residuals of right talar 
dislocation are manifested by symptoms consistent with marked 
limitation of motion; ankylosis of the right ankle and/or 
malunion of the tibia or the fibula are not shown. 

2.  Prior to March 24, 2010, the competent medical evidence of 
record demonstrates that the Veteran's major depressive disorder 
with PTSD was manifested by constricted affect, depression, 
nightmares, irritability, intrusive thoughts, suicidal thoughts, 
impaired impulse control, impaired concentration, difficulty 
adapting to stressful circumstances including work settings, and 
an inability to establish and maintain effective relationships.  
There is no evidence of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives or own name.

3.  As of March 24, 2010, the competent medical evidence of 
record demonstrates that the Veteran's service-connected major 
depressive disorder with PTSD more closely approximates total 
occupational and social impairment.

4.  The competent medical evidence does not show that the 
Veteran's service-connected residuals of right talar dislocation 
and major depressive disorder with PTSD are so exceptional or 
unusual that referral for extraschedular consideration by a 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent disability 
rating for service-connected residuals of right talar dislocation 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2010).

2.  Resolving all doubt in the Veteran's favor, the criteria for 
an initial disability rating of 70 percent for the Veteran's 
major depressive disorder with PTSD prior to March 24, 2010 have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 
4.130, Diagnostic Code 9434 (2010).

3.  Resolving all doubt in the Veteran's favor, the criteria for 
the assignment of a disability rating of 100 percent for the 
Veteran's major depressive disorder with PTSD from March 24, 2010 
have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2010).

4.  Application of the extraschedular rating provisions is not 
warranted for the Veteran's service-connected residuals of right 
talar dislocation and major depressive disorder with PTSD.  38 
C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to an increased disability rating 
for his service-connected residuals of right talar dislocation 
and an increased initial disability rating for his service-
connected major depressive disorder with PTSD.  As to the major 
depressive disorder, because the Veteran perfected his appeal 
from the July 2007 assignment of an initial disability rating, 
the Board will address whether he was entitled to a disability 
rating higher than 50 percent prior to March 24, 2010 as well as 
whether he is entitled to a disability rating higher than 70 
percent from March 24, 2010.  As indicated above, the issue of 
TDIU will be addressed in the Remand section of this decision.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the pertinent 
law and regulations and their application to the facts and 
evidence.  



Stegall considerations

In July 2009, the Board remanded the case and ordered VBA to 
provide the Veteran with sufficient VCAA notice pursuant to 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), to obtain 
outstanding VA treatment records, and to schedule the Veteran for 
an examination to determine the current nature and severity of 
his service-connected residuals of right talar dislocation as 
well as his major depressive disorder.  The claims were then to 
be readjudicated.

The Veteran was provided with the requisite VCAA notice in a 
letter dated August 2009.  The record further demonstrates that 
the outstanding VA treatment records have been obtained and added 
to the claims folder.  Additionally, VA examinations as to the 
Veteran's residuals of right talar dislocation and his major 
depressive disorder were each performed in March 2010, the 
reports of which were obtained and associated with the Veteran's 
VA claims folder.  As will be detailed below, these examinations 
are adequate for VA rating purposes.  As indicated above, the 
Veteran's claims were readjudicated via the July 2010 SSOC.  
Thus, the Board's remand instructions have been complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance].


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  As part of this notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant, but not mentioning who is 
responsible for obtaining such evidence, did not meet the 
standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the appeal.

The Board observes that the Veteran received a general VCAA 
notice letter dated November 2006.  The VCAA letter informed the 
Veteran that "[i]n order to support your claim for an increased 
evaluation for your service-connected disability, the evidence 
must show that your service-connected condition has gotten 
worse." 

Crucially, the RO generally informed the Veteran of VA's duty to 
assist him in the development of his claims in the November 2006 
letter.  Specifically, the letter stated that VA would assist the 
Veteran in obtaining relevant records including medical records, 
employment records, or records from other Federal agencies.  With 
respect to private treatment records, the VCAA letter requested 
that the Veteran fill out the enclosed VA Form 21-4142's in order 
for VA to attempt to obtain such records.  The Veteran was also 
informed that he would be afforded a VA examination, if 
necessary, to make a decision as to his claims.

The above-referenced letter stated:  "If the evidence is not in 
your possession, you must give us enough information about the 
evidence so that we can request it from the person or agency that 
has it.  If the holder of the evidence declines to give it to us, 
asks for a fee to provide it, or VA otherwise cannot get the 
evidence, we will notify you.  It is your responsibility to make 
sure we receive all requested records that are not in the 
possession of a Federal department or agency."  [Emphasis as in 
original].   The VCAA letter specifically requested:  "If there 
is any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to us." 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) and 
section 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.

The Veteran was provided specific Dingess notice in the November 
2006 VCAA letter.  The letter detailed the evidence considered in 
determining a disability rating, including, "nature and symptoms 
of the condition; severity and duration of the symptoms; and 
impact of the condition and symptoms on employment."  The letter 
also advised the Veteran as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations, statements from 
employers as to job performance and time lost due to service-
connected disabilities, and witness statements.

With respect to effective date, the VCAA letter instructed the 
Veteran that two factors were relevant in determining an 
effective date:  when the claim was received; and when the 
evidence "shows a level of disability that supports a certain 
rating under the rating schedule."  The Veteran was also advised 
in the letter as to examples of evidence that would be pertinent 
to an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records that the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability 
rating and effective date pursuant to the Court's Dingess 
determination.  

As indicated above, pursuant to the Board's prior Remand, the RO 
furnished the Veteran with specific notice of the Court's 
Vazquez-Flores decision in a VCAA letter dated August 2009.  The 
Board notes that the notice requirements under 38 U.S.C.A. § 5103 
have undergone significant changes during the pendency of the 
Veteran's appeal.  The U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) recently held that, for increased 
rating claims, notice provided to the Veteran under 38 U.S.C.A. § 
5103 need not be "veteran specific," and that VA is not required 
to notify the Veteran that he may submit evidence of the effect 
of his worsening disability on his daily life, nor is VA required 
to notify the Veteran of diagnostic codes that his disability may 
be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  Therefore, the Board will proceed.

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, no 
further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice is not required where 
there is no reasonable possibility that additional development 
will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claims and there is no reasonable possibility 
that further assistance would aid in substantiating them.  
The pertinent evidence of record includes the Veteran's 
statements, service treatment records, and VA and private 
treatment records.  

Additionally, the Veteran was afforded VA examinations in March 
2007 as to both the service-connected residuals of right talar 
dislocation and major depressive disorder, in December 2007 as to 
the major depressive disorder, and in March 2010 as to both 
disabilities.  The examination reports reflect that the examiners 
interviewed and examined the Veteran, documented his current 
medical conditions, reviewed pertinent medical research, and 
rendered appropriate diagnoses consistent with the remainder of 
the evidence of record.  See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) [the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion].  The Board therefore 
concludes that the VA examination reports are adequate for 
schedular evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see 
also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate].  

The Board observes that all due process concerns have been 
satisfied.  See 
38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of his 
claims.  He has retained the services of a representative and, as 
indicated above, testified at a videoconference hearing before 
the undersigned.  

Accordingly, the Board will proceed to a decision.


Increased Rating for Right Talar Dislocation

Legal Criteria

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2010).

A request for an increased rating must be viewed in light of the 
entire relevant medical history.  See 38 C.F.R. § 4.1 (2010); see 
also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, 
where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) [holding, "staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings"].

The Veteran is currently assigned a 10 percent disability rating 
for his service-connected residuals of right talar dislocation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271 [ankle, limited 
motion of].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The record shows that the Veteran suffered from a right talar 
dislocation while in the military service.  He previously had 
surgery on his right ankle [see, e.g., the private treatment 
records dated May 2006] and is currently diagnosed with 
degenerative changes of the subtalar and tibiotalar joints which 
result in limitation of motion due to pain and stiffness.  See 
the VA orthopedic note dated December 2008.  Accordingly, the 
Board finds that the Veteran is appropriately rated under 
Diagnostic Code 5271 [ankle, limited motion of].

The Board has considered the potential application of related 
Diagnostic Codes.  
In that regard, the Board notes that in the Veteran's case, there 
are no findings of malunion of the os calcis or astragalus, or of 
ankylosis of the ankle joint.  Ankylosis is "immobility and 
consolidation of a joint due to a disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 
(4th ed. 1987)].  Accordingly, Diagnostic Codes 5270, 5272, and 
5273, which require malunion or ankylosis, are not for 
application in this case; nor has the Veteran so contended.  
Moreover, there is no indication that the Veteran currently 
suffers from malunion of the tibia or the fibula.  As such, 
Diagnostic Code 5262 [impairment of the tibia and fibula] is not 
for application in this case.

In short, the Board finds that the Veteran's service-connected 
residuals of right talar dislocation are appropriately rated 
under Diagnostic Code 5271. Under Diagnostic Code 5171 [ankle, 
limited motion of], marked limitation of motion in the ankle 
warrants a 20 percent disability rating, and moderate limitation 
of motion in the ankle warrants a 10 percent disability rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).  Twenty 
percent is the maximum disability rating under this Diagnostic 
Code.

The Board notes that terms such as "moderate" and "marked" are 
not defined in the Rating Schedule.  However, "marked" is defined 
as "noticeable; obvious; appreciable; distinct; conspicuous."  
See Webster's New World Dictionary, Third College Edition (1988) 
at 828.  "Moderate" is defined as "of average or medium quality, 
amount, scope, range, etc."  Id. at 871.

Normal range of motion for the ankle is defined as follows:  
dorsiflexion from zero to 20 degrees; and plantar flexion from 
zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate I (2010).

Schedular Consideration

The Veteran is currently assigned a 10 percent disability rating 
under Diagnostic Code 5271 which, as noted above, is consistent 
with moderate limitation of ankle motion.  

The evidence indicates that the Veteran's right ankle has limited 
range of motion as observed on examination.  Critically, a March 
2009 VA orthopedic treatment record indicated that the Veteran's 
range of motion was limited to 10 degrees of dorsiflexion and 20 
degrees of plantar flexion.  In the March 2010 VA examination 
report, the examiner documented 10 degrees of dorsiflexion and 30 
degrees of plantar flexion with pain throughout the ranges of 
motion.  The VA examiner characterized the Veteran's limitation 
of motion as "moderate," which is consistent with the 10 
percent disability rating.  However, the VA examiner noted 
tenderness of the ankle upon examination and documented the 
Veteran's complaint of "chronic pains, weakness, swelling on and 
off, stiffness" and instability.  Although repetitive testing 
did not show increased limitation of motion, increased pain was 
well-documented.  Additionally, the VA examiner noted that 
"[p]rolonged standing and walking do make the ankle worse."  
See DeLuca v. Brown, 8 Vet. App. 202 (1995), [holding that VA's 
review of a service-connected musculoskeletal disability must 
include an assessment of the functional impairment caused by that 
disability]; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).

Accordingly, weighing all of the evidence including functional 
impairment and taking into consideration the application of 38 
C.F.R. § 4.7 [where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned], the Board concludes that the evidence of 
limited range of motion as well as substantial pain and 
functional impairment of the right ankle is more appropriately 
within the definition of "marked" limitation.  See 38 C.F.R. § 
4.7 (2010).  Thus, the Board finds that the criteria of an 
increased disability rating of 20 percent disabling under 
Diagnostic Code 5271 have been met.  The Board observes that a 20 
percent disability rating is the schedular maximum provided under 
Diagnostic Code 5271.  

As noted previously, in order to obtain a rating in excess of 20 
percent the record must show malunion of the tibia or fibula 
(Diagnostic Code 5262) or ankylosis of the ankle in plantar 
flexion greater than 30 degrees or dorsiflexion greater than 10 
degrees (Diagnostic Code 5270).  In evidence does not show 
malunion of the tibia and fibula or ankylosis of the ankle.  
Accordingly, a higher rating under these diagnostic criteria is 
not warranted. 

Esteban consideration

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.   See 38 C.F.R. § 4.25 
(2010); see also Esteban v. Brown, supra.

The medical evidence demonstrates that the Veteran's has two 
surgical scars "on either side of the talar junction."  See, 
e.g., the VA examination report dated March 2007.  After having 
carefully considered the matter, the Board believes that separate 
disability ratings are not warranted for the surgical scars on 
the Veteran's right ankle under 38 C.F.R. § 4.25 and Esteban 
because there is no evidence of record indicating that the scars 
are painful or limit ankle function, nor has the Veteran so 
contended.  

Conclusion

In summary, for the reasons and bases expressed above, the Board 
has concluded that the evidence more nearly approximates the 
criteria for the assignment of a 20 percent disability rating, 
but no higher, for the Veteran's service-connected residuals of 
right talar dislocation.  


Initial Rating for Major Depressive Disorder with PTSD,
prior to March 24, 2010

Legal Criteria

The law and regulations pertaining generally to disability 
ratings has been set forth above and will not be repeated here.

The Veteran's psychiatric disorder is currently rated under 38 
C.F.R. § 4.130, Diagnostic Code 9434 [major depressive disorder].  
Diagnostic Code 9434 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (major 
depressive disorder).  In any event, with the exception of eating 
disorders, all mental disorders including major depressive 
disorder and PTSD are rated under the same criteria in the rating 
schedule.  Therefore, rating under another diagnostic code would 
not produce a different result.  Moreover, the Veteran has not 
requested that another diagnostic code be used.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9434.  Under these 
criteria, major depressive disorder with PTSD is to be rated 
under the general rating formula for mental disorders under 38 
C.F.R. § 4.130 (2010).  The pertinent provisions of 38 C.F.R. § 
4.130 concerning the rating of psychiatric disabilities read in 
pertinent part as follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and 
place; memory loss for names of close relatives, own 
occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.

50 percent:  Occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.

30 percent: Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association 's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), 
p. 32].

GAF scores ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily falling 
behind in school work).  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
family relations, judgment, thinking, or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and is 
failing in school).  A score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communications or 
judgment or inability to function in almost all areas.  A score 
of 11 to 20 denotes some danger of hurting one's self or others 
(e.g., suicide attempts without clear expectation of death; 
frequently violent; manic excitement) or occasionally fails to 
maintain minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e.g., largely incoherent or mute).  
A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain minimal 
personal hygiene or serious suicidal acts with clear expectation 
of death.  

See 38 C.F.R. § 4.130 (2010) [incorporating by reference the VA's 
adoption of the DSM-IV for rating purposes].

Schedular Consideration

As indicated above, a 70 percent disability rating is warranted 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); inability 
to establish and maintain effective relationships.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2010).

With respect to suicidal ideation, VA examination and treatment 
records demonstrate that the Veteran periodically experiences 
suicidal thoughts without plan or intent.  See, e.g., the March 
2007 VA examination report, VA treatment records dated May 2007, 
January 2009, and September 2009.  Accordingly, the Board finds 
that suicidal ideation has been demonstrated by the medical 
evidence.

With regard to the Veteran's speech, there is no medical evidence 
that the Veteran experiences intermittently illogical, obscure, 
or irrelevant speech.  Also, the Veteran's examination and 
treatment records do not demonstrate evidence of obsessional 
rituals which interfere with routine activities.

It is well-documented in the evaluation reports and treatment 
records that the Veteran experiences flashbacks, intrusive 
thoughts, exaggerated startle response, and hypervigilance.  In a 
June 2009 letter, Dr. M.A.E. stated that the Veteran "has 
intrusive thoughts and memories that are difficult to put out of 
his mind.  He gets more depressed when these thoughts arise."  
Dr. M.A.E. also noted that the Veteran's depression "negatively 
affect[s] his concentration and short term memory."  The 
December 2007 VA examiner reported that the Veteran's 
psychological profile indicated that he "felt overwhelmed by 
physical problems, lacking in the spirit to rally against 
disabling depression, and defenseless against feeling alienated 
from himself and everyone around him."  

The Veteran's difficulties with anger and impaired impulse 
control are also demonstrated by the evidence of record.  
Specifically, at the November 2007 RO hearing, the Veteran 
testified to grabbing his wife "a few times" in fits of anger 
and stated it was "because I can't seem to control myself 
anymore."  Consistently, the March 2007 VA examination report 
indicated that the Veteran gets easily irritated and "snaps at 
his wife and children."  

There is no medical evidence of record indicating that the 
Veteran experiences spatial disorientation.  Further, the March 
2007 VA examiners specifically reported that the Veteran was 
oriented to person, place, and time; the same was also documented 
in the VA treatment records.  See, e.g., the VA treatment record 
dated May 2006.  Additionally, the medical evidence does not 
indicate that the Veteran demonstrates a neglect of personal 
appearance and/or hygiene.  

There is substantial evidence that the Veteran displays an 
'inability to establish and maintain effective work and social 
relationships.'  The evidence of record shows that the Veteran 
has not worked since 2006.  The Veteran indicated that, prior to 
2006, he held multiple jobs and did not maintain employment 
beyond several months.  See the VA examination dated March 2007.  
The Veteran has reported that he was unsuccessful functioning in 
the work setting because of his physical problems and difficulty 
being around people.  See the July 2009 Board hearing transcript, 
pg. 5.  During the appeal period, the Veteran has attended 
college classes and worked toward a degree in computer science.  
The evidence shows that the Veteran missed class at least once a 
week "because of loss of drive and not wanting to interact with 
anyone."  See the letter from Dr. M.A.E. dated June 2009.  
Consistently, in a September 2009 letter, Dr. A.M.B. indicated 
that the Veteran's "[s]chool attendance and performance [have] 
been erratic, very much affected by his psychological state."  
The Board also notes that the December 2007 VA examiner concluded 
that the Veteran's "high level of fatigue, concentration 
problems, and inner turmoil would likely cause high moderate work 
inefficiency and lack of productivity."  

As to social relationships, the record shows that the Veteran is 
currently married and is living with his spouse although their 
relationship is "rocky."  See the July 2009 Board hearing 
transcript, pg. 12.  In addition to physically grabbing his wife, 
as mentioned above, the Veteran reported that he "fights with 
his wife often" and tends to isolate himself from his wife and 
their minor children.  See the VA treatment record dated May 2006 
and the letter from Dr. A.M.B. dated September 2009.  The 
December 2007 VA examiner indicated that the Veteran has "no 
interest in being social."  The examiner concluded that "[t]he 
amount of avoidance of social contact and confrontation 
[displayed by the Veteran] would likely interfere severely with 
his ability to interact effectively."

Additionally, the evaluation and treatment records, as well as 
the Veteran's own statements, indicate that he suffers from sleep 
impairment, severe nightmares, anxiety, impaired affect, and 
difficulty concentrating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002) [the specified factors for each 
incremental rating are examples rather than requirements for a 
particular rating; analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the rating 
scheme].

The Veteran does not have all of the symptomatology consistent 
with the assignment of a 70 percent rating, for example 
obsessional rituals which interfere with routine activities, 
speech that is intermittently illogical, obscure, or irrelevant, 
neglect of personal appearance of hygiene, or spatial 
disorientation.  However, having all of the symptoms found in the 
schedular criteria is not required for a 70 percent rating to be 
assigned.  See 38 C.F.R. § 4.7 (2010).  In the Board's 
estimation, symptomatology sufficient to approximate that which 
allows for the assignment of a 70 percent rating has been 
demonstrated.

VA treatment records demonstrate that the Veteran has regularly 
exhibited GAF scores as low as 45 [see the December 2007 VA 
examination report], which is indicative of serious impairment 
and is consistent with the assignment of a 70 percent disability 
rating.  See 38 C.F.R. § 4.130 (2010).

In summary, after a thorough review of the evidence, the Board 
finds that the impact of the Veteran's major depressive disorder 
with PTSD on his social and industrial functioning is sufficient 
to approximate the degree of impairment contemplated by a 70 
percent rating.  Criteria for the assignment of a 70 percent 
rating which have arguably been met or approximated include 
suicidal ideation, depression affecting the ability to function 
independently, appropriately and effectively, impaired impulse 
control, difficulty adapting to stressful circumstances such as 
work, and inability to establish and maintain effective 
relationships.  Accordingly, the Board concludes that an 
increased rating to 70 percent is warranted based on the 
Veteran's manifested major depressive disorder with PTSD 
symptomatology.  

The Board also considered the Veteran's entitlement to a 100 
percent disability rating for the time period prior to March 24, 
2010.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
veteran is not granted the maximum benefit allowable under the 
Rating Schedule, the pending appeal as to that issue is not 
abrogated].  For the reasons expressed immediately below, the 
Board has determined that the evidence does not support a 
conclusion that the Veteran has symptoms of total occupational 
and social impairment due to major depressive disorder with PTSD.

There is no indication of total occupational and social 
impairment prior to the findings of the March 24, 2010 VA 
examiner, as would be required by such a rating.  It is 
undisputed that the Veteran has a history of suicidal ideation.  
However, the medical evidence does not support a finding that 
such symptomatology rose to the level of persistent danger of 
hurting self or others as is contemplated for the assignment of a 
100 percent disability rating.  The Veteran repeatedly indicated 
that he did not believe he would follow through on any suicidal 
thoughts and that he did not experience homicidal ideation or 
intention.  See, e.g., the VA treatment records dated May 2007, 
October 2007, and January 2009.  

Crucially, there is no evidence of gross impairment in thought 
processes and communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior; nor is there a 
persistent danger of the Veteran hurting himself or others, a 
disorientation to time or place, memory loss for names of close 
relatives, own occupation, or own name, or inability to perform 
activities of daily living.  The Veteran himself did not appear 
to endorse the severe symptoms which are consistent with a 100 
percent rating for that time period.

A review of the medical evidence indicates that, prior to March 
24, 2010, the Veteran's psychiatric symptomatology as due to his 
service-connected major depressive disorder with PTSD centered on 
his depression, hypervigilance, exaggerated startle response, 
serious sleep impairment, difficulty concentrating, impaired 
affect, anger, irritability, and inability to establish and 
maintain effective relationships.  As detailed in the law and 
regulations section above, these symptoms are more congruent with 
a 70 percent disability rating.  

Thus, resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the symptomatology associated with his service-
connected major depressive disorder with PTSD more closely 
approximates that which allows for the assignment of a 70 percent 
disability rating, and no higher, under 38 C.F.R. § 4.7 for the 
period prior to March 24, 2010.


Initial Rating for Major Depressive Disorder with PTSD,
from March 24, 2010

The Veteran seeks a disability rating in excess of the currently 
assigned 70 percent for his service-connected PTSD for the period 
dating from March 24, 2010.

As was described above, under 38 C.F.R. § 4.130, Diagnostic Code 
9434 (2010), in order to warrant a 100 percent disability rating, 
the evidence must show total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation or name.  

After having carefully reviewed the record, and for reasons 
explained in greater detail below, the Board concludes that a 100 
percent disability rating is warranted under the schedular 
criteria, dating from March 24, 2010.  

Critically, the totality of the evidence of record indicates that 
the Veteran's cumulative PTSD symptomatology more closely 
approximates total social and occupational impairment for the 
time period dating from March 24, 2010.  The March 2010 VA 
examination report demonstrates that the Veteran has become 
increasingly socially isolated and is not employable.  
Specifically, the Veteran has "no friends" and has "serious 
difficulty maintaining effective interpersonal relationships."  
The VA examiner stated that this is "evidenced by his lack of 
friends, strained relationship with extended family, his wife, 
and even his children, emotional detachment from family, 
inability to establish effective relationships with coworkers, 
frequent interpersonal conflicts in social settings, and 
withdrawal from activities which he previously enjoyed."  

Concerning occupational impairment, the March 2010 VA examination 
report indicated that the Veteran "presents as someone who has 
serious difficulties adapting to stressful situations in a work, 
classroom, or social setting.  He presents as someone who has 
serious difficulties accepting criticism and supervision as well 
as serious difficulties working collaboratively in a group."  
The examiner concluded that the Veteran's "future employability 
is . . . largely in question. . . . His chronic difficulties with 
sleep, fatigue, apathy, motivation, and inner turmoil would more 
likely than not lead to frequent missed days from work or school 
as well as serious difficulties with occupational productivity, 
reliability, efficiency, and work performance."

Moreover, as to 'gross impairment in thought processes and 
communication,' the March 2010 VA examiner found that the Veteran 
demonstrated "major impairment in several areas" including 
judgment and thinking.  Moreover, the examiner found the 
Veteran's "[i]nsight and judgment . . . to be limited."  He 
indicated that the Veteran "presents as someone capable of 
impulsive acts of poor judgment, especially during periods of 
intense emotionality, such as intense anger."  The examiner 
therefore concluded that "[a]lthough the Veteran is not felt to 
be an acute risk of harm to self and others, he would need to be 
considered at chronic risk due to his recurrent suicidal 
ideation, limited insight and judgment, history of impulsivity, 
tendency to externalize blame, and chronic difficulties with 
anger management and rage."

As to other specific criteria found in 38 C.F.R. § 4.130, there 
is no medical evidence of persistent delusions or hallucinations.  
Additionally, the March 2010 VA examination report indicated that 
the Veteran does not experience any delusions or hallucinations.  
With regard to memory loss, the Veteran has reported impaired 
memory; however, memory loss for names of close relatives, the 
Veteran's own name, and the like are not demonstrated by the 
objective medical evidence of record.  See, e.g., the March 2010 
VA examination report.  Moreover, there is no medical evidence 
that the Veteran exhibits a difficulty managing his personal 
hygiene.

Although the Veteran does not meet all of the schedular criteria 
contained in Diagnostic Code 9434 for the assignment of a total 
[100 percent] disability rating, the Board's inquiry is not 
necessarily limited to the criteria found in the VA rating 
schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
criteria set forth in the rating formula for mental disorders do 
not constitute an exhaustive list of symptoms, but rather are 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating].  As indicated 
above, based upon the March 24, 2010 VA examination report, the 
evidence of record indicates that the Veteran's major depressive 
disorder with PTSD symptomatology results in his total social and 
occupational impairment for the period dating from March 24, 
2010.

Accordingly, even though all of the criteria for a 100 percent 
disability rating have not been met, the Board finds that the 
overall level of the Veteran's psychiatric symptomatology, being 
reflective of his major impairment in occupational and social 
functioning, approaches that which warrants the assignment of a 
100 percent rating under Diagnostic Code 9434.  See 38 C.F.R. § 
4.7 (2010).  Accordingly, a 100 percent rating is assigned for 
the period dating from March 24, 2010.


Extraschedular Consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
residuals of right talar dislocation for the entire appeal period 
and for his major depressive disorder with PTSD for the period 
prior to March 24, 2010.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).

Ordinarily, the VA Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  As to the service-connected residuals of 
right talar dislocation, the Veteran has indicated that he 
experiences significant functional difficulties.  However, the 
extent of this functional impairment was specifically 
contemplated by the currently assigned disability rating.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Specifically, the Veteran 
experienced difficulty with prolonged standing and walking.  With 
regard to the Veteran's major depressive disorder with PTSD, the 
record prior to March 24, 2010 supported occupational impairment, 
as contemplated by the assigned 70 percent disability rating, but 
did not demonstrate an exceptional level of functional problems.

In addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The record demonstrates 
that the Veteran has not required extended hospitalization as a 
result of his residuals of right talar dislocation and major 
depressive disorder with PTSD symptomatology during the time 
periods under consideration.  Further, the record does not 
indicate any other reason why an extraschedular rating should be 
assigned.  Accordingly, because there is no factor which takes 
the disabilities outside the usual rating criteria, the Board 
therefore has determined that referral of the case for 
extraschedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An increased disability rating of 20 percent is granted for the 
service-connected residuals of right talar dislocation, subject 
to controlling regulations applicable to the payment of monetary 
benefits.

An initial disability rating of 70 percent, but no higher, is 
granted for the service-connected major depressive disorder with 
PTSD prior to March 24, 2010, subject to controlling regulations 
applicable to the payment of monetary benefits.

An increased disability rating of 100 percent is granted for the 
service-connected major depressive disorder with PTSD from March 
24, 2010, subject to controlling regulations applicable to the 
payment of monetary benefits.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the claim for a 
total disability rating due to individual unemployable (TDIU) 
must be remanded for further development.  

As noted above in the Introduction, the Veteran has raised a 
claim for TDIU, and such has not been addressed by the RO.  In 
Rice, the Court held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  As such, 
the issue is properly before the Board.  See Rice, supra; see 
also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  After having 
carefully considered the Veteran's TDIU claim, and for reasons 
expressed immediately below, the Board finds that the Veteran's 
claim must be remanded for additional procedural development.

Critically, the Veteran has not received notice pursuant to the 
VCAA as it pertains to his claim for TDIU.  If, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may not be cured by the Board.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 
(Fed. Cir. 2003).  The Board therefore must remand the case to 
the agency of original jurisdiction because the record does not 
show that the Veteran was provided adequate notice under the VCAA 
and the Board is without authority to do

Moreover, as was discussed above, in this decision the Board has 
increased the disability rating assigned to the Veteran's 
service-connected residuals of right talar dislocation to 20 
percent and his service-connected major depressive disorder with 
PTSD to 70 percent prior to March 24, 2010 and to 100 percent 
from March 24, 2010.  Clearly, RO has not had the opportunity to 
consider the Veteran's TDIU claim in light of the Board's grant 
of the increased disability ratings for the service-connected 
residuals of right talar dislocation and major depressive 
disorder with PTSD.  Accordingly, the issue of TDIU must be 
remanded in order for the agency of original jurisdiction to 
readjudicate the Veteran's TDIU claim.   See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.	VBA should review the Veteran's claims 
folder and ensure that all notification 
and developmental action required by the 
VCAA is completed.  In particular, the RO 
should ensure that notification is 
provided to the Veteran regarding the 
requirements and development procedures 
necessary to substantiate a claim of TDIU.

2.	VBA should then readjudicate the Veteran's 
claim of entitlement to TDIU.  If the 
benefit sought on appeal remains denied, 
VBA should provide the Veteran and his 
representative with a SSOC and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


